Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 1 of 26 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DlSTRlCT OF NEW YORK

 

RASHADER LAWRENCE,
Plaintiff, COMPLAINT
-against-

Case No. lS~CV-6712
OCEAN PARK ACQUlSITION, L.P.,

RELATED MANAGEMENT COMPANY, L.P.

Defendants.

 

 

PRELIMINARY STATEMENT

l. Plaintiff, RASHADER LAWRENCE, brings this action pursuant to the
Fourteenth Amendment to the U.S. Constitution, the F air Housing Act, the New York
City Human Rights Law and the Violence Against Women Act seeking declaratory and
injunctive relief and damages

2. Plaintiff is a survivor of domestic violence who has been displaced
together with her two minor children from her apartment within a low-income housing
development subsidized by the United States Department of Housing and Urban
Development (“HUD”), owned by Defendant Ocean Park Acquisition, L.P. and managed
by Defendant Related Management Company, L.P.

, 3. Plaintiff is a_signatory to the lease for the subject apartment as co-head of

household; her domestic abuser lsiah Spellman is the head of household

4. As owners and/or managers of the HUD subsidized premises, Defendants

are Wholly responsible to carry out its operation in accordance with federal and state anti-

discrimination law including the Due Process Clause under the Fourteenth Amendment to

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 2 of 26 Page|D #: 2

the U.S. Constitution, Title VI of the Violence Against Women Reauthorization Act of
2013 (the Violence Against Women Act, “VAWA”), Title Vlll of the Civil Rights Act of
1968 (the Fair Housing Act, “FHA”) and the New York City Human Rights Law.

5. ln situations involving criminal domestic violence, federal law allows for
a “bifurcation” of the lease and/or an emergency transfer to a different unit. The purpose
of bifurcation and/or emergency transfer is to ensure that survivors of domestic violence
can remain in their apartments or to transfer to a safer place and to prevent survivors from
facing homelessness as a consequence of ending an abusive relationship

6. In April 2018, Plaintiff was violently attacked by Mr. Spellman at the
subject premises As a result of the incident, a criminal order of protection was issued
against him. Because he lied to the authorities, stating that Plaintiff was an aggressor
during the incident, a criminal order of protection was also issued against Plaintiff.
Plaintiff was forced to flee her home to avoid further violence.

7. After the incident, Plaintiff requested from Defendants bifurcation of the
lease and an emergency transfer pursuant to VAWA so that she could remain in her home
with her minor children with her abuser excluded, or move to a safer separate apartment
while excluding her batterer through an Order of Protection.

8. Solely based on the fact that orders of protection were issued against both
Plaintiff s abuser and Plaintiff after the April 2018 incident, Defendants refused to grant
Plaintiff s requests without making an appropriate inquiry into Plaintiff‘ s assertion that
she is entitled to VAWA protection and/or holding a hearing to determine who was the

true victim of domestic violence.

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 3 of 26 Page|D #: 3

9. Defenclants’ failure to bifurcate the lease and/or to offer a VAWA
emergency transfer to Plaintiff constitutes unlawful gender-based discrimination in
violation of federal law and the New York City Human Rights Law, and deprives her of
the protections she is entitled to as a domestic violence survivor pursuant to VAWA.

10. Due to Defendants’ refusal to grant Petitioner’s requests for bifurcation
and/or an emergency transfer, Plaintiff suffered the de facto termination of her subsidized
tenancy without due process As a result of Defendants’ violation of Plaintiff s right to
due process as well as the gender-based discriminatory actions, Plaintiff and her two
minor children have been displaced from their home and are at risk of homelessness.

JURISDICTION AND VENUE

l 1. This court has jurisdiction over Plaintiff’ s claims arising under the FHA
and VAWA pursuant to 28 U.S.C. §1331.

12. This court has jurisdiction over Plaintiff’ s Fourth and Fourteenth
Amendment claims pursuant to 42 USC §§ 1983 and 1988 and 28 U.S.C. §1331.

13. This court has supplemental jurisdiction over Plaintiff' s City law claims
pursuant to 28 U.S.C. § 1367.

14. Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 et seq. as
well as injunctive relief and damages

15. Pursuant to 28 U.S.C. § 139l(b) and (c), venue is proper in the Eastern
District of New York. Tlie Eastern District of New York is the judicial district where the
apartment in question is located, where Defendants have their principal places of

business, and where the facts giving rise to the instant claims occurred

b.)

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 4 of 26 Page|D #: 4

PARTIES

16. Plaintiff RASHADER LAWRENCE (hereinafter “Ms. Lawrence” or
“Plaintiff") is a domestic violence survivor and signatory to the lease and/or co-head of
household for the subject HUD-subsidized apartment In fear of her abuser lsiah
Spellman (hereinafter “Mr. Spellman”), she currently temporarily resides with her two
minor children in her parents’ apartment in` Queens while Mr. Spellman continues to
occupy the subject apartment

17. Defendant OCEAN PARK ACQUlSlTION, L.P. (hereinafter “Ocean
Park” or “Defendant Ocean Park”) is a New York domestic limited partnership that owns
the subject premises, 120 Beach 19th Street, Apt 2A, Far Rockaway, NY 11691, part of a
600-unit housing development

18. Upon information and belief, Defendant Ocean Park entered into a
regulatory use agreement with HUD pursuant to Section 236 of the National Housing Act
of 1934 (12 U.S.C.A. §17152-1), which requires it to operate the building, including the
subject premises, in compliance with the statutory and regulatory requirements governing
HUD multifamily rental housing

19. Upon information and belief, Defendant Ocean Park also entered into a
regulatory agreement with New York State Housing Finance Agency pursuant to the Low
Income Housing Tax Credits (herein after “LIHTC”) program (26 U.S.C.A. § 42(h)(4)),
which mandates it to be in compliance with low-income housing rules.

20. Defendant Related Management Company, L.P. (herein after “Related

Management” or “Defendant Related l\/Ianagement”) is a New York domestic limited

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 5 of 26 Page|D #: 5

partnership that manages the subject premises located at 120 Beach 19th Street, Apt 2A,
Far Rockaway, NY 1 1691.
STATUTORY AND REGULATORY SCHEME
Title VI of the Violence Against Women Act, amended as Violence Against Women
Reauthorization Act of 2013
21. ln 2013, Congress reauthorized the 2005 Violence Against Women Act
(“VAWA”), recognizing that survivors of domestic violence often face housing
discrimination and risk homelessness when seeking to leave abusive situations Congress
further recognized that survivors were often evicted after repeated calls to the police for
domestic violence incidents and disturbances to other tenants These victims faced
“double victimization” by their abusers and their landlords.
22. Title Vl of the Violence Against Women Reauthorization Act of 2013
(hereafter “VAWA”), Pub. L. No. 113-4, 127 Stat. 54 (l\/larch 7, 2013), states that:
No person may deny assistance, tenancy, or occupancy rights to housing
assisted under a covered housing program to a tenant solely on the basis of
criminal activity directly relating to domestic violence, dating violence,
sexual assault, or stalking that is engaged in by a member of the household
of the tenant or any guest or other person under the control of the tenant, if
the tenant or an affiliated individual of the tenant is the victim or
threatened victim of such domestic violence, dating violence, sexual
assault, or stalking. 42 USCA § 14043e~11(b)(3)(A)
23. On November 16, 2016, HUD published its VAWA Final Rule
implementing the requirements of the VAWA Reauthorization Act of 2013.
Implementing regulations for the VAWA Final Rule can be found at Code of Federal

Regulations (CFR) Part 5 , Subpart L, Protection for Victims of Domestic Violence,

Dating Violence, Sexual Assault, or Stalking. 24 CFR §§ 5.2001 - 5.2011.

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 6 of 26 Page|D #: 6

24.

Multifamily rental housing under Section 236 of the National Housing Act

is a “covered housing program” whose owner(s) are responsible for the administration of

VAWA protections with respect to the occupants of the premises 24 CFR § 5.2003.

25.

Covered housing providers are obligated to provide tenants at the time of
their admission to the housing, and at subsequent lease renewals,
notification of their occupancy rights under VAWA, and a certification
form, in a form approved by HUD, to be completed by the victim to
document an incident of domestic Violence, dating violence, sexual assault
or stalking. 24 CFR § 5.2005.

On June 30, 2017, HUD released Notice H 2017-05 which provides

additional guidance regarding the implementation of VAWA for multifamily owners and

management agents of properties including multifamily rental housing under Section 236

of the National Housing Act. See HUD Notice Pll-l 2017-05, available at

https://www.hud.gov/sites/documents/17-05HSGN.PDF

26.

as follows:

VAWA provides for bifurcation of the lease of a domestic violence victim

(1) A covered housing provider may in accordance with paragraph (a)(2)
of this section, bifurcate a lease, or remove a household member from a
lease in order to evict, remove, terminate occupancy rights, or terminate
assistance to such member who engages in criminal activity directly
relating to domestic violence, dating violence, sexual assault, or stalking
against an affiliated individual or other individual:

(i) Without regard to whether the household member is a signatory to the
lease; and

(ii) Without evicting, removing, terminating assistance to, or otherwise
penalizing a victim of such criminal activity who is also a tenant or lawful
occupant

(2) A lease binircation, as provided in paragraph (a)(l) of this section,
shall be carried out in accordance with any requirements or procedures as
may be prescribed by Federal, State, or local law for termination of
assistance or leases and in accordance with any requirements under the
relevant covered housing program. 24 CFR § 5.2009(a)

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 7 of 26 Page|D #: 7

27. The VAWA lease bifurcation provision further provides that the owner of a
covered housing program:
[ls] encouraged to undertake whatever actions permissible and feasible
under their respective programs to assist individuals residing in their units
who are victims of domestic violence, dating violence, sexual assault, or
stalking to remain in their units or other units under the covered housing

program or other covered housing providers, and for the covered housing
provider to bear the costs of any transfer, where permissible

24 CFR § 5.2009(c).

28. HUD’s Notice PIH 2017-05 further provides that once a victim informs the
owner that a family member is committing domestic violence against him or her and
accordingly seeks protection pursuant to VAWA, the owner must provide notice of the
complainant’s rights under VAWA to the extent such notice has not already been
provided See HUD Notice PlH 2017-05, p. 34-35.

29. HUD delegates to building owners the authority to conduct hearings to
determine the appropriateness of terminating the abuser’s tenancy and/or subsidy. ld., at
18. With respect to lease bifurcation, however, HUD recommends that owners seek
court-ordered eviction of the perpetrator “to avoid unnecessary delay in the bifurcation
process.” Id., p. 36.

30. As a covered housing provider, Defendant Ocean Park is further obligated
to adopt an emergency transfer plan for the relocation of domestic violence survivors
VAWA sets forth that:

Each covered housing provider, as identified in the program-specific
regulations for the covered housing program, shall adopt an emergency
transfer plan, no later than June 14, 2017 based on HUD's model

emergency transfer plan, in accordance with the following:
(l) For purposes of this section, the following definitions apply:

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 8 of 26 Page|D #: 8

(i) Internal emergency transfer refers to an emergency relocation of a
tenant to another unit where the tenant would not be categorized as a new
applicant; that is, the tenant may reside in the new unit without having to
undergo an application process

(ii) External emergency transfer refers to an emergency relocation of a
tenant to another unit where the tenant would be categorized as a new
applicant; that is the tenant must undergo an application process in order
to reside in the new unit.

(iii) Safe unit refers to a unit that the victim of domestic violence, dating
violence, sexual assault, or stalking believes is safe.

24 C.F.R. § 5.2005(e); see also HUD Notice PIH 2017-05, p. 29

31. A tenant qualifies for such a transfer if it is expressly requested, and the
tenant “reasonably believes there is a threat of imminent harm from further violence if the
tenant remains within the same dwelling unit that the tenant is currently occupying . .in
the case of a tenant who is the victim of sexual assault. . .or reasonably believes ...there is
a threat of imminent harm from further violence if the tenant remains within the same
dwelling unit that the tenant is currently occupying.” 24 CFR § 5.2005(€)(2).

32. HUD’s Notice H 2017-05 indicates that owners are prohibited from
denying assistance to complainants under VAWA on the basis of an “adverse factor” that
is the result of the domestic violence in question. HUD specifically recognizes that
depending on the circumstances, [a domestic violence victim may have] a criminal record
as a direct result of domestic violence stemming from crimes committed by a victim to

defend herself from such violence. See HUD Notice H 2017-5, pp. 7-9.

LoW Income Housing Tax Credit of the Tax Reform Act of 1986
33. The Low Income Housing Tax Credit (hereinafter “LIHTC”) program was

established as part of the Tax Reforin Act of 1986. The LIHTC is the federal program

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 9 of 26 Page|D #: 9

that provides tax incentives to encourage the utilization of private equity in the
development of affordable rental housing aimed at low-income households 26 U.S.C. §
42. Based on each state’s population, the Internal Revenue Service (hereinafter “IRS”)
provides federal tax credits to state housing credit agencies (hereinafter “HCA”). 26
C.F.R. § 1.42-1. HCAS award tax credits to qualified project sponsors, who hold partner
interests in the final ownership entities of developmentsj of proposed low-income
housing projects who then use the tax credits to raise equity from private investors

34. ln New York, New York City Department of Housing Preservation and
Development (hereinafter “HPD”) allocates a portion of the New York state’s LIHTC
allotment to developers of new construction or substantial rehabilitation projects for
which at least 20% of units are reserved for low-income householdsl

35. Recipients of the LIHTC program benefits, including Petitioner
herein, must follow all applicable federal laws and regulations ln New York
City, at least 20% of the tenants who reside in the LIHTC buildings must have
incomes below 60% of the area median income. 26.C.F.R. § 1.42-9. The Low
Income Housing Tax Credit program is a “covered program” under VAWA. 34
U.S.C. § 12491(a)(3)(]).

36. Further, owners of affordable housing units under the LlHTC program
must not discriminate against their tenants based on the status of the tenants 26 U.S.C. §
42(h)(6)(B)(iv); 42 U.S.C. § 12745(a)(1)(D). The prohibited actions include

discrimination based on gender and/or DV status

 

l §_e_e_ littps;//www 1 .nyc.gov/site/hpd/developers/lihtc-qualified-action-plan.page

Cas§ 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 10 of 26 Page|D #: 10

Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing
Amendments Act of 1988

37. Title Vlll of the Civil Rights Act of 1968, also known as the Fair Housing
Act (hereinafter “FHA”), as amended by the Fair Housing Amendments Act of 1988
(hereinafter “FHAA”), 42 U.S.C. § 3601 et seq., states that “it shall be unlawful . . . [t]o
refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the
sale or rental of, or otherwise make unavailable or deny, a dwelling to any person
because of . .. sex.” 42 U.S.C. §3604 (a). [emphasis added]

38. The Section further states that it is unlawful “[t]o discriminate against any
person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the
provision of services or facilities in connection therewith, because of . . . sex.” 42
U.S.C. § 3604 (b).

39. Prohibited actions include “Evicting tenants because of their . . . sex.” 24
C.F.R. §100.60 (b)(5).

40. Title Vill further prohibits interference with any person in the exercise or
enjoyment of rights guaranteed under, inter alia, 42 U.S.C. § 3604. 42 U.S.C. §3617.

41. ln a Memo dated February 9, 2011, entitled “Assessing Claims of Housing
Discrimination against Victims of Domestic Violence under the Fair Housing Act (FHA)
and the Violence Against Women Act (VAWA),” HUD states that:

Statistics show that women are overwhelmingly the victims of domestic violence.

An estimated 1.3 million women are the victims of assault by an intimate partner

each year, and about'l in 4 women will experience intimate partner violence in

their lifetimes. The U.S. Bureau of Justice Statistics found that 85% of victims of
domestic violence are women. In 2009, women were about five times as likely as
men to experience domestic violence. These statistics show that discrimination

against victims of domestic violence is almost always discrimination against
women. Thus, domestic violence survivors who are denied housing, evicted, or

10

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 "E>age 11 of 26 Page|D #: 11

deprived of assistance based on the violence in their homes may have a cause of
action for sex discrimination under the Fair Housing Act.

Id., at 2,
42. HUD also mandates that owners and management agents to “comply with
all applicable fair housing and civil rights laws and requirements in the implementation

of VAWA requirements.” HUD Notice PIH 2017-05.

The New York Citv Human Rights Law
43. The New York City Human Rights Law (hereinafter “City HRL”), N.Y.C.
Admin. Code § 8-101 el seq. , makes it an unlawful practice to discriminate against
individuals in housing on the basis of sex. N.Y.C. Admin. Code § 8-107(5).
44. The City HRL states that

lt shall be an unlawful discriminatory practice for the owner, lessor, lessee,
sublessee, assignee, or managing agent of, or other person having the right to sell,
rent or lease or approve the sale, rental or lease of a housing accommodation,
constructed or to be constructed, or an interest therein, or any agent or employee
thereof:

(1) Because of the actual or perceived race, creed, color, national origin, gender,
age, disability, sexual orientation, uniformed service, marital status, partnership
status, or alienage or citizenship status of any person or group of persons, or
because of any lawful source of income of such person or persons, or because
children are, may be or would be residing with such person or persons

(b) To discriminate against any such person or persons in the terms, conditions or
privileges of the sale, rental or lease of any such housing accommodation or an
interest therein or in the furnishing of facilities or services in connection
therewith;

N.Y.C. Admin. Code 8-107(5).

45. The City HRL also prohibits discrimination in public accommodations and

provides tliat:

11

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 12 of 26 Page|D #: 12

lt shall be an unlawful discriminatory practice for any person, being the
owner, lessee, proprietor, manager, superintendent, agent or employee of
any place or provider of public accommodation, because of the actual or
perceived gender . . . to refuse, withhold from or deny to such person
any of the accommodations advantages facilities or privileges thereof
N.Y.C. Admin. Code § 8-107(4)(a).

46. Defendants are “provider[s] of public accommodation” within the meaning
of the HRL, as “provider of public accomniodation” is defined to include “providers
of goods services facilities accommodations advantages or privileges of any kind and
places where goods services facilities accommodations advantages or privileges of
any kind are extended, offered, sold or otherwise made available.” N.Y.C. Admin. Code
8-102(9).

47. The HRL further states that “[ijt shall be an unlawful discriminatory
practice for any person to . . . interfere with . . . or attempt to . . . interfere with any

person in the exercise or enjoyment of . . . any right granted or protected” under the HRL.

N.Y.c. Admin. Code § 8-107(19).

STATEMENT OF FACTS
48. Upon information and belief, Defendants Ocean Park and Related
Management Company, L.P. are the owner and manager of a 600-unit low-income
housing development known as the Ocean Park Apartments that is subsidized by HUD
pursuant to a 2005 use agreement and an LIHTC agreement.Plaintiff s residence, 120
Beach 19th Street, Apt. 2A, Far Rockaway, New York 11691 (hereinafter “the Subject
Premises”), is an apartment located within the development subject to the aforementioned

mortgage financing agreement

12

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 13 of 26 Page|D #: 13

49. Upon information and belief, as owner operator and manager of the HUD
subsidized premises Defendants are wholly responsible for its operation pursuant to
HUD rules and regulations including maintaining a waiting list of eligible tenants
deciding priorities for tenant admissions signing leases with tenants that comply with
HUD regulations setting rents in compliance with HUD regulations conducting periodic
tenant income certifications terminating the tenancies of families who are no longer
eligible for the low-income apartments or who violate program regulations and evicting
tenants who materially or substantially fail to comply with their lease terms

50. Defendants are obligated to carry out its operation in accordance with
federal and state anti-discrimination law including Title VI of the Violence Against
Women Reauthorization Act of 2013 (the Violence Against Women Act), Title VlIl of
the Civil Rights Act of 1968 (the Fair Housing Act) and the New York City Human
Rights Law.

51. Plaintiff is a 29-year old domestic violence survivor. She is the mother of
two daughters aged 10 years and 22 months

52. ln approximately October 2016, Plaintiff moved to the Subject Premises
with lsaiah Spellman. He signed the lease as head of household; she signed the lease as
co-head of household

53. At all relevant times and to date, Plaintiff remains income-eligible for
occupancy of the Subject Premises.

54. Plaintiff began her relationship with her now-estranged abuser l\/lr.

Spellman in approximately 2010. He is the father of her 22-month old child

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 14 of 26 Page|D #: 14

55. For years Mr. Spellman has subjected Plaintiff to domestic violence
including physical assaults that caused her to fear for her life.

56. Due to fear that if she reported the domestic violence her daughters would
be removed from her care, Plaintiff avoided reporting the abuse to authorities such as
hospital staffers or to the police.

57. Plaintiff also avoided reporting the abuse due to fear that Mr. Spellman
would take violent action against her and her minor children.

58. ln 2014, Mr. Spellman became enraged after Plaintiff asked him to leave
her mother’s apartment Mr. Spellman brutally assaulted Plaintiff physically and
sexually, injuring her leg and causing it to bleed in the process Altliough Plaintiff feared
that her leg was seriously injured, she did not seek medical treatment because she feared
reporting the abuse.

59. In approximately August 2016, when Plaintiff was in an advanced state of
pregnancy with her daughter with l\/Ir. Spellman, l\/lr. Spellman again sexually assaulted
Plaintiff, this time at his mother’s home. Only because his mother overheard Plaintiff
yelling, was the attempted rape interrupted

60. In approximately December 2016 at the bus stop near the Subject Premises
Plaintiff had a dispute with Mr. Spellman because he did not want her to drive his car.
Her two young daughters were present during the incident, strapped into their car seats
Plaintiff tossed the car keys onto the ground, and l\/lr. Spellman demanded that she
retrieve them, When she refused, l\/lr. Spellman attacked her, pulling her hair and kicking
her leg below the kneecap. Plaintiff collapsed, and the pain in her leg was so severe that

she could not get up. She did not seek medical treatment because of her fears of reporting

14

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 15 of 26 Page|D #: 15

the abuse. She could not report to work for a month because of the pain in her injured leg
which made it difficult for her to walk.

61. On April 25, 2018, Mr. Spellman became enraged at Plaintiff during a
dispute in their apartment at the Subject Premises. Mr. Spellman repeatedly struck
Plaintiff and choked her. ln her efforts to ward off l\/lr. Spellman, she ended up scratching
his forehead The police reported to the scene when Plaintiff called the police. Mr.
Spellman lied to the reporting officers and said that Plaintiff was an aggressor and that
she had hit him in the head with a lamp. As a result, Plaintiff was arrested along with Mr.
Spellman.

62. On or about April 25, 2018, Plaintiff fled the Subject Preinises and
temporarily moved in with her parents to avoid further violence. She has been without a
permanent home ever since.

63. Defendants’ building security staff was notified immediately when the
police arrived to the scene of the incident 'l`he security staff met the police officers and
took the names of Plaintiff and Mr. Spellman and the apartment number. After Plaintiff
and Mr. Spellman were released from the precinct, Defendants’ management staff asked
both of them for a copy of the orders of protection. Defendants’ management staff told
them to continue to pay rent, but did not inquire about what exactly happened on April
25, 2018.

64. The criminal case was settled on June 21, 2018. As a result of Mr.
Spellman’s false report that Plaintiff had attacked him, an order of protection was entered

not only against Mr. Spellman, but against Plaintiff

15

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 16 of 26 Page|D #: 16

65. The orders of protection set forth that neither Plaintiff nor Mr. Spellman
may come within 100 feet of the other absent an appropriate Court order. As a result,
Plaintiff and her daughters are currently displaced from the Subject Premises where Mr.
Spellman is continuing to reside.

66. By letter dated June 15, 2018, Plaintiffs counsel requested, on Plaiiitiffs
behalf, bifurcation of the lease for the Subject Premises. Specifically, Plaintiff requested
that Mr. Spellman be removed from the Subject Premises based on his acts of domestic
violence, and that an interim recertification be processed to reflect the change in
household composition

67. On or about July 12, 2018, Plaintiff met a staffer of Defendant(s) charged
with management of the Subject Premises, to request a VAWA emergency transfer to
another apartment and bifurcation of the lease. The staffer denied Plaintiffs request and
informed her verbally that she cannot be relocated because Defendant’s rules have
changed and the situation was not an emergency situation. Plaintiff explained to the
manager that she was a true victim of the domestic violence and that the order of
protection was issued against her based on l\/lr. Spellman’s false representations The
manager did not inquire about the details of the domestic violence incidence that
occurred on April 25, 2018 and did not offer a hearing regarding Plaintiff`s requests or
otherwise comply with the requirements of VAWA or procedures in HUD Notice PIH
2017-05.

68. On or about July 20, 2018, counsel for Defendant Ocean Park informed
Plaintiff s counsel’s office, the undersigned that it would not grant the request for

bifurcation because of the order of protection against Plaintiff. No hearing on the issue or

16

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 17 of 26 Page|D #: 17

further assistance was offered to Plaintiff Defendants’ counsel further conveyed
Defendants’ position that if Plaintiff came back to the apartment and there were any
further incidents of domestic violence, it may bring a nuisance case against her. Counsel
for Defendant further conveyed that Defendant had commenced a nonpayment eviction
proceeding against Mr. Spellman in Queens Civil Court, Housing Part.

69. On September 7, 2018, Defendants’ counsel requested a third-party
verification of Plaintiffs domestic violence survivor status pursuant to 24 CFR §
5.2007(b)(2).

70. On October l, 2018, Plaintiff complied with the aforementioned request by
sending a letter from Plaintiff s caseworker at Safe Horizon at the New York City Family
Justice Center in Queens New York.

71. To date, no responsive correspondence from Defendants or their counsel
has been received by Plaintiff or her counsel.

72. Bifurcation of the lease and/or an emergency transfer is urgent, given the
currently pending nonpayment eviction proceeding, Ocean Park Acquisition. L.P. v.

Spellman, lndex Number 63395/18. Upon information and belief, a possessory judgment

 

has been issued against Mr. Spellman because he has failed to pay the rent in full for the
Subject Premises. Plaintiff cannot afford the rent nor can she obtain rental arrears
assistance from the Department of Social Services when she is not currently living in the
Subject Premises. As a result, she cannot pay the arrears and stop the eviction, which may
result in permanent loss of the affordable home to which she is entitled

73. To date, Plaintiff has been provided no written decision regarding her

requests pursuant to VAWA, nor has she been offered a hearing of any kind where she

17

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 18 of 26 Page|D #: 18

would be able to present the facts supporting her claim that she is entitled to bifurcation
of the lease, and/or an emergency transfer to another apartment, or any opportunity to
challenge the Defendants’ decision making with respect to her requests

74. Statistics show that women are overwhelmingly the victims of domestic
violence. An estimated 1.3 million women are the victims of assault by an intimate
partner each year, and about 1 in 4 women will experience intimate partner violence in
their lifetimes. _S_e_e_, Centers for Disease Control and Prevention, National Center for
Injury Prevention and Control, Costs of Intimate Partner Violence Against Women in the
United States (2003).

75. The U.S. Bureau ofJustice Statistics found that 85% of victims of domestic
violence are women. §ee, U.S. Department of Justice, Office of Justice Programs
Bureau of Justice Statistics Crime Data Brief, intimate Partner Violence, 1993-2001
(2003).

76. ln 2009, women were about five times as likely as men to experience
domestic violence. B, Jennifer R. Truman & Michael R. Rand, U.S. Department of
Justice, Criminal Victimization, 2009 (2010).

77. These statistics show that discrimination against victims of domestic
violence constitutes discrimination against women.

78. These statistics further show that discrimination against victims of
domestic violence has a disparate impact on women.

CAUSES OF ACTION

First Cause of Action: Violation of Due Process

18

Case 1:18-cv-O6712 Document 1 Filed 11/26/18 Page 19 of 26 Page|D #: 19

79. Plaintiff re-alleges and incorporates by reference the allegations set forth in
this Complaint as if fully set forth herein.

80. 42 U.S.C. § 1983 creates a cause of action on behalf of “any citizen of the
United States or other person within the jurisdiction thereof’ who has been deprived of
“any rights privileges or immunities secured by the Constitution and laws” against any
person acting “under color of any statute, ordinance, regulation or usage.”

81. Upon information and belief, Defendants are owner and managers of the
Subject Preniises responsible for its operation in accordance with HUD rules and
regulations and applicable federal law.

82. Defendants are charged by HUD with implementing VAWA procedures
including hearings to resolve tenant requests for protection, and as such Defendants are
state actors

83. Defendants in their capacity as owner and manager of the Subject
Premises, are “persons” acting “under color” of City and State law within the meaning of
42 U.S.C. § 1983.

84. Plaintiff has a property interest in the Subj ect Preinises a HUD subsidized
affordable apartment for which she remains eligible. Pursuant to HUD rules and
regulations including the provisions of the HUD Multifamily Handbook, Plaintiff is
entitled to the continuation of her tenancy absent suspension of the program, ineligibility
for the program, or her undertaking actions that violate HUD rules and regulations or a
substantial lease violation subjecting her to eviction.

85 . Plaintiffs tenancy has effectively been terminated given Defendants’

failure to comply with VAWA given her exclusion from the apartment, Defendants’

19

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 20 of 26 Page|D #: 20

inaction and/or denial of her requests and Defendants’ concurrent efforts to obtain a
warrant of eviction against the subject apartment

86. Defendants’ stated reason for denying Plaintiff’ s request, that a criminal
order of protection has been issued against her, and/or that Defendants’ rules have
changed without iiirther explanation is contrary to the protections in place for tenant
complainants and violates Plaintiff’s due process rights

87. Plaintiff was deprived of and continues to be deprived of her property
interest in the Subj ect Premises without sufficient notice or a chance to be heard
regarding her qualification for the VAWA protections she requested

88. Defendants have thus deprived Plaintiff of a property interest without due
process of law, in violation of the 14th Amendment to the United States Constitution.

89. As a direct and proximate result of Defendants’ acts and omissions
complained of herein, Plaintiff has suffered and continues to suffer damages including

deprivation of her affordable home for herself and her children.

Second Cause of Action:
Violations of Title VIII of the Civil Rights Act (Fair Housing Act) under 42 U.S.C.
§3604(a) - Disparate Treatment
90. Plaintiffre-alleges and incorporates by reference the allegations set forth in
this Complaint as if fully set forth herein.

91. Plaintiff is a woman and a survivor of domestic violence.

20

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 21 of 26 Page|D #: 21

92. Defendants were on notice that since the domestic violence incident that
occurred on April 25, 2018, Plaintiff has been displaced from the Subject Preinises and
her domestic abuser Mr. Spellman remains in the Subj ect Premises

93. Nonetheless, when Plaintiff requested bifurcation of the lease and an
emergency transfer, Defendant verbally denied Plaintiffs requests for the discriminatory
reason that an order of protection had been issued against Plaintiff, and failed to offer a
hearing with full knowledge of the foreseeable discrimination against women which
would result.

94. To the extent that Defendants as a policy and practice fail to maintain
procedures coinpliant with VAWA, including with respect to bifurcation and emergency
transfer requests such practice has a clear and foreseeable disparate impact on women
situated similarly to Plaintiff.

95. As a matter of policy, pattern, and practice, Defendant do not notify
domestic violence survivors of when hearings will take place and do not provide a chance
for domestic violence survivors to be heard

96. Defendants’ discriminatory actions have deprived Plaintiff of the
affordable apartment which she is entitled to continue to reside in with her minor
children.

97. Defendants’ discriminatory actions will soon result in the termination of
the tenancy without meaningful participation from Plaintiff because Defendant
commenced a nonpayment eviction proceeding against Plaintiffs abuser as he has failed
to pay the rent in full. Plaintiff cannot afford the rent nor can she obtain rental arrears

assistance from the Department of Social Services when she is not currently living in the

21

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 22 of 26 Page|D #: 22

Subject Premises. As a result, she cannot pay the arrears and stop the eviction, which may
result in permanent loss of the affordable home to which she is entitled
98. Defendants’ actions constitute discrimination against the Plaintiff on the

basis of sex and gender contrary to the provisions of the F air Housing Act.

Third Cause of Action:
Violations of Title VIII of the Civil Rights Act (Fair Housing Act) under 42 U.S.C.
§3604(b) _ Disparate Impact

99. Plaintiff re-alleges and incorporates by reference the allegations set forth in
this Complaint as if fully set forth herein.

100. Plaintiff is a woman and a survivor of domestic violence.

101. As stated above, statistics show that women are overwhelmingly the
victims of domestic violence.

102. To the extent that Defendants as a policy and practice fail to maintain
procedures compliant with VAWA, including with respect to bifurcation and emergency
transfer requests such practice has a disparate impact on women situated similarly to
Plaintiff

103. Defendants’ discriminatory policy and practice will soon result in the
termination of the tenancy without meaningful participation from Plaintiff because
Defendants commenced a nonpayment eviction proceeding against Plaintiff' s abuser as
he has failed to pay the rent in full. Plaintiff cannot afford the rent without an income
recertification, nor can she obtain rental arrears assistance from the Department of Social

Services when she is not currently living in the Subject Premises. As a result, she cannot

22

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 23 of 26 Page|D #: 23

pay the arrears and stop the eviction, which may result in permanent loss of the
affordable home to Whicli she is entitled
104. Defendants’ actions constitute discrimination against the Plaintiff on the

basis of gender contrary to the provisions of the F air Housing Act.

Fourth Cause of Action:
Violations of New York Citv Human Rights Law ~ Disparate Treatment

105. Plaintiff re-alleges and incorporates by reference the allegations set forth in
this Complaint as if fully set forth herein.

106. Plaintiff re-alleges and incorporates by reference the allegations set forth in
this Complaint as if fully set forth herein.

107. Plaintiff is a woman and a survivor of domestic violence.

108. Defendants were on notice that since the domestic violence incidence that
occurred on April 25, 2018, Plaintiff has been displaced from the Subject Premises and
her abuser husband has been remaining in the Subj ect Premises.

109. Nonetheless, when Plaintiff requested bifurcation of the lease and an
emergency transfer, Defendants verbally denied Plaintiffs requests and failed to offer a
hearing with full knowledge of the foreseeable discrimination against women which
would result.

110. Defendants’ discriminatory actions will soon result in the termination of
the tenancy without meaningful participation from Plaintiff because Defendant
commenced a nonpayment eviction proceeding against Plaintiffs abuser as he has failed

to pay the rent in full.

23

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 24 of 26 Page|D #: 24

111. This constitutes discrimination against the Plaintiff on the basis of gender

contrary to the New York City Human Rights Law.

Fifth Cause of Action:
Violations of New York Citv Human Rights Law -Disparate Impact

112. Plaintiff re'-alleges and incorporates by reference the allegations set forth in
this Complaint as if fully set forth herein.

113. Plaintiff is a woman and a survivor of domestic violence.

114. As stated above, statistics show that women are overwhelmingly the
victims of domestic violence.

115. Defendants were on notice that since the domestic violence incidence that
occurred on April 25, 2018, Plaintiff has been displaced from the Subject Premises and
her abuser husband has been remaining in the Subject Premises.

116. Nonetheless when Plaintiff requested bifurcation of the lease and an
emergency transfer, Defendants verbally denied Plaintiff' s requests and even failed to
offer a hearing with full knowledge of the foreseeable discrimination against women
which would result.

117. Defendants’ discriminatory actions will soon result in the termination of
the tenancy without meaningful participation from Plaintiff because Defendant
commenced a nonpayment eviction proceeding against Plaintiff’s abuser as he has failed
to pay the rent in full .

118. This constitutes discrimination against the Plaintiff on the basis of gender

contrary to the New York City Human Rights Law.

24

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 25 of 26 Page|D #: 25

RELIEF REQUESTEI)

WHEREFORE, Plaintiff requests that this Court:

(1) Enter a final judgment declaring that Defendants violated:

3.

b.

Plaintiff s right to due process under the Constitution of the United States;
Title VIH of the Civil Rights Act of 1968 as amended by the Fair Housing
Amendrnents Act of 1988, 42 U.S.C. § 3601 et seq., and its implementing
regulations

The New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et
seq., and its implementing regulations and

Title VI of the Violence Against Women Reauthorization Act of 2013, 24

CFR §§ 5.2001 et. seq., and its implementing regulations

(2) Enter final, mandatory injunctive relief requiring Defendants to restore Plaintiff to

the Subject Premises via the VAWA bifurcation protocol and during any intervening period,

offer her appropriate emergency accommodations pursuant to VAWA; or in the alternative,

schedule a hearing at which Plaintiff will have an opportunity to be heard;

(3) Enter a final judgment awarding Plaintiff actual, compensatory, and nominal

damages for injuries and expenses incurred as a result of the preceding violations

(4) Allow Plaintiff reasonable attorney’s fees costs and disbursements pursuant to 42

U.S.C. §§ 1988 and 3613, and N.Y.C. Admin. Code § 8-502; and

(5) Grant such other and further relief as this Court may deem just and proper.

25

Case 1:18-cv-06712 Document 1 Filed 11/26/18 Page 26 of 26 Page|D #: 26

Dated: November 21, 2018
Queens NY

/Mtf/tt/a /féM/€W

 

Queens Legal Services

8900 suiphin Bivd., 5"‘r100r

Jamaica, NY 11435

Counsel for Plaintiff

by: Edward Josephson (EJ7815)
Melissa Banks (l\/IB2933)
Heejung Kook (HK4382)

26

